648 S.E.2d 845 (2007)
HENRY H. SHAVITZ, for himself and others similarly situated
v.
CITY OF HIGH POINT, a Municipal Corporation, ELECTRONIC DATA SYSTEMS CORPORATION, a Corporation doing business in North Carolina, ALLEN L. PEARSON, II, PEEK TRAFFIC, INC., a Corporation doing business in North Carolina, PHIL WYLIE, SREEKANTH NANDAGIRI, ARNOLD KOONCE, Mayor of the City of High Point, ALBERT A. CAMPBELL, M. CHRISTOPHER WHITLEY, AARON M. CHRISTOPHER, RONALD B. WILKINS, M.C. ROWE, WILLIAM S. BENCINI, JR., DAVID B. WALL, each Members of the High Point City Council, STRIB BOYNTON, City Manager of the City of High Point and
THE GUILFORD COUNTY BOARD OF EDUCATION.
No. 336P06.
Supreme Court of North Carolina.
June 27, 2007.
Womble Carlyle Sandridge & Rice, P.L.L.C., by Burley B. Mitchell, Jr., Sean E. Andrussier, Raleigh, and Gusti W. Frankel, Winston-Salem, for the City of High Point.
Brooks, Pierce, McLendon, Humphrey & Leonard, L.L.P., by Robert J. King III, Jill R. Wilson, and Elizabeth V. LaFollette, Greensboro, for the Guilford County Board of Education.
Andrew L. Romanet, Jr., General Counsel, Gregory F. Schwitzgebel III, Senior Assistant General Counsel, for City of Charlotte.
Robert Hagemann, for the North Carolina League of Municipalities, amicus curiae.
Tharrington Smith, L.L.P., by Michael Crowell and Deborah Stagner, and Allison Schafer, Raleigh, for the North Carolina School Boards Association, amicus curiae.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendant (City of High Point) on the 20th day of June 2006 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendant (Guilford County Brd. of Ed.), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 27th day of June 2007."
*846 Upon consideration of the petition filed on the 20th day of June 2006 by Defendant (City of High Point) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."